PER CURIAM.
While the evidence shows that the accident that happened to the plaintiff’s wife happened on the defendant’s premises, it does not show clearly the cause of the happening of *15that accident. It may have been that the accident happened because the plaintiff’s wife slipped on ice. It does not appear that she slipped through the negligence of the defendant, because it was not shown on the trial how long the ice had remained on the defendant’s premises. We are therefore of the opinion that the order appealed from should be affirmed.
The order appealed from is affirmed, with costs to the respondent.